 Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 1 of 11 Page ID #:414




 1   Pritish Vora                                         2019 ~rPR 19 PM 3~ 22
 2 27758 Santa lUlarg. Pkwy,#530                          C~.E   L~ ~         ~'~ ~C'.'RT
                                                                    _.     _.
 3   Mission Viejo, CA 92691                                      ~~; ,. ~
 4   949-292-8359
 5 Plaintiff in Pro Per
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                   Case No.: 8:19-cv-00302-AG-KESx

13              Plaintiff,                         DECLARATION AND EXHIBITS

14         vs.                                     IN SUPPORT OF REPLY TO

15 EQUIFAX INFORMATION                             EXPERIAN INFORMATION

16 SERVICES, LLC, et al.,                          SOLUTIONS,INC.'s OPPOSITION

17                  Defendants.                    TO PLAINTIFF'S MOTION TO

18                                                 STRIKE CERTIFICATION AND

19                                                 NOTICE OF INTERESTED

20                                                 PARTIES AND ANSWER BY

21                                                 EXPERIAN INFORMATION

22                                                 SOLUTIONS,INC.

23                                                 L.R. 7-7

24
25                                                 Hearing Date: May 6, 2019

26                                                 Time: loam

27                                                 Hon. Andrew J. Guilford, Room lOD

28

                                               i
        DECLARATION AND EXHIBITS IN SUPORT OF PLAINTIFF'S REPLY TO EXPERIAN'S OPPOSITION
 Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 2 of 11 Page ID #:415




 1 ~ ~ I, Pritish Vora,"Declarant," declare as follows:
 2
 3          1.    Declarant is the Plaintiff in the above-entitled case.
 4         2.     Declarant has personal knowledge of the facts, and, if called as
 5   witness, Declarant could and would competently testify thereto.
 6         3.     Declarant sent an email to counsel for EXPERIAN INFORMATIO
 7   SOLUTIONS, INC.("EXPERIAN"), dated March 25, 2019, and attached a .PD
 8   titled "Written questions regarding "meet and confer" March 22, 2019." (Se
 9   Exhibit A, attached herewith).
10         4.     Declarant sent a quick follow-up email, also dated March 25, 2019
11   indicating the typo on the prior email. (See Exhibit B, attached herewith).
12         5.     Declarant was expecting an amended ANSWER to be filed by counse
13 for EXPERIAN no later than the week ending Apri15, 2019.
14         6.     Declarant received NO follow-up emails from counsel indicating tha
15   counsel was planning to file the amended ANSWER in the "12t'' hour" on April 9
16   2019, which of course would have negated the PRIOR email that counsel wa;
17   going to file "most likely next week" as that "week" EXPIRED on Apri15, 2019.
18         6.     Declarant waited for the "11th hour" and required the weekend o
19   April 6 and April 7 (Saturday and Sunday) to draft his MOTION TO STRIKE
20 (Dots 22, 23 and 25, respectively).
21         7.     Declarant was unwilling to          wait for the "12`" hour" wi
22 "MEMORANDUM in hand" in front of the clerk on April 9, since Declarant do
23   not have access to electronic filing, and had no way to know if counsel was real
24   going to file the amended ANSWER.
25         7.     Declarant attended a scheduling conference on the morning o
26   Monday, April 8, 2019, and prior to the case being called for hearing, filed hi
27   MEMORANDUM with the clerk of the court.
28         8.     Declarant hand-delivered a co~v to all counsel after the s

                                                2

        DECLARATION AND EXHIBITS IN SUPORT OF PLAINTIFF'S REPLY TO EXPERIAN'S OPPOSITION
 Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 3 of 11 Page ID #:416




 1   conference, including counsel for EXPERIAN, so that Declarant would be i
 2   compliance with the "28-day" NOTICE to schedule a hearing before the Honorabl
 3   Andrew J. Guilford, as per the rules of scheduling for a MOTION hearing.
 4         9.     Declarant informed counsel that he had "waited the week" and give:
 5   that counsel for EXPERIAN did not file the AMENDED answer, Plaintiff filed hi
 6   MOTION TO STRIKE with the clerk.
 7
 8         I, Pritish Vora, Declarant, declare under penalty of perjury that the forego
 9   is true and correct.
10         Executed on April 19, 2019 in Mission Viejo, CA.
11
                                               ./
12                                                             "_

13                                  (signature)
14
15                                           ~r,~f-~s ~, U~
16                                   (print name)
17
18                                   Plaintiff, Pro Se
19
20
21
22
23
24
25
26
27
28

                                               3

        DECLARATION AND EXHIBITS IN SUPORT OF PLAINTIFF'S REPLY TO EXPERIAN'S OPPOSITION
 Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 4 of 11 Page ID #:417




 1                            CERTIFICATE OF SERVICE
 2         I, Pritish Vora, filed with the clerk of the court, the above DECLARATI
 3   and attached EXHIBITS on April 19, 2019, and placed a copy for mailing via
 4   United States Postal Service to the following counsel on record:
 5
     Nokes &Quinn
 6   Thomas Patrick Quinn Jr.(Bar No. 132268)
 7   tquinn@nokesquinn.com
     410 Broadway St. Suite 200
 8
     Laguna Beach, CA 92651
 9   Tel: 949-376-3500
10   Attorneys for EQUIFAX

11 Musick, Peeler &Garrett LLP
12 Donald E. Bradley(Bar No. 145037)
   d.bradley@musickpeeler.com
13 Kristen L. Marker(Bar No. 278596)
14 kmarker@gslwm.com
   650 Town Center Drive, Suite 1200
15
   Costa Mesa, CA 92626
16 Tel: 714-668-2400
17 Tel: 214-560-5442
   Attorneys for Defendant TRANSUNION
18
19   JONES DAY
     Sheereen Javadizadeh(Bar No. 288141)
20
     sjavadizadeh@jonesday.com
21   3161 Michelson Drive, Suite 800
22   Irvine, CA 92612
     Tel: 949-553-7559
23   Attorneys for Defendant EXPERIAN
24
25                                                       ~~~ ~-'
26                                                 By Pritish Vora, Plaintiff, Pro Se
27                      27758 Santa Marg. Pkwy,#530, Mission Viejo, CA 92691
28                            (949)292-8359              pvara2112@gmail.com

                                               4

        DECLARATION AND EXHIBITS IN SUPORT OF PLAINTIFF'S REPLY TO EXPERIAN'S OPPOSITION
Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 5 of 11 Page ID #:418




                                    •      •


                          X 1 1
    Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 6 of 11 Page ID #:419


            ~~                                                                      Pritish Vora <pvora2112@gmail.com>



re: MEET &CONFER FOLLOW UP
1 message

Pritish Vora <pvora2112@gmail.com>                                                               Mon, Mar 25, 2019 at 1:51 PM
To: "Javadizadeh, Sheereen" <sjavadizadeh@jonesday.com>
Bcc: Pritish Vora <pvora2112@gmail.com>

 Dear Ms. Javadizadeh,

 This is a follow up to our "meet and confer" Rule 7-3 telephone call, held on March 22, 2019.

 As per your request, I have provided you the paragraphs in question (see .PDF attached).

 We are still scheduled for our follow-up call on Wed at 4pm.

 Please convey to client and let me know if you stand by your answer or plan to amend when we speak on Wed.

 Regards,

 Pritish




            Virus-free. www.avg.com


      MEET 8 CONFER QUESTIONS EXPERIAN.pdf
      40K
Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 7 of 11 Page ID #:420




             Written questions regarding "meet and confer" March 22, 2019:

Sheeren,

As we discussed on the call on March 29~', I have concerns regarding the factual
accuracy of the answer, which are detailed below, with the paragraphs in question.

I require to know if you stand by the ANSWER for each specific paragraph in question,
or if you plan to amend regarding your defenses and denials as per Rule 8(b):

The MAJORITY of your answers pertain to Rule 8(b)(5).

Paragraph 17: Plaintiff cited 1681 a(b)

Paragraph 19: Plaintiff cited the public document

Paragraph 21: Plaintiff cited corporate structure

Paragraph 22: Plaintiff cited corporate structure

Paragraph 31: Plaintiff cited corporate structure

Paragraph 33: Plaintiff cited names of defendants

Paragraphs 38, 39, 40,41,42: Plaintiff cites definitions

Paragraph 43: Plaintiff cites definition and website annualcreditreport.com

Paragraph 47: Plaintiff cites definitions

Paragraph 67: Plaintiff cites sworn testimony from Leonard Bennett

Paragraphs 91, 92, 96, 97: Plaintiff cites prior proof of deletion for alleged account.

Paragraph 98, 99, 100, 101: Plaintiff cites impermissible pull

Paragraph 103: Plaintiff cites definition

Paragraph 110: Proper notice pursuant to the FCRA

Paragraph 113: Plaintiff cites definition
Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 8 of 11 Page ID #:421




Paragraphs 118 & 119: Plaintiff cites specific dates of dispute letters

Paragraph 122: Plaintiff cites substance of letters

Paragraph 125: Plaintiff cites public documents

Paragraph 128: Plaintiff cites reinvestigation results

Paragraph 129: Plaintiff cites definitions

Paragraph 131: Plaintiff cites scope of reinvestigation

Paragraphs 132, 133, 134, 135, 136: Plaintiff cites public documents

Paragraphs 144, 147, 149, 150, 155, 159: Plaintiff cites specific document

Paragraphs 163, 164, 165, 166, 167: Plaintiff cites the FCRA

Paragraphs 170, 171, 172: Plaintiff cites specifics of information in report/file

Paragraphs 184, 185: Plaintiff cites specific public document(his own suit vs. LUNV).

Paragraphs 187, 188, 189, 190: Plaintiff cites specifics

Paragraph 193: Plaintiff cites specifics of how item is listed on file/report

Paragraphs 195, 196, 197: Plaintiff cites factual question re: subscriber agreement

Paragraphs 199-209: Plaintiff cites specifics ofACDVs and reinvestigation results

Paragraphs 240, 241: Plaintiff cites specifics ofACDVs

Paragraph 246: Plaintiff alleges call center location in Costa Rica

Paragraph 253: Plaintiff cites specifics of envelope

Paragraphs 266, 267: Plaintiff cites prior proof of deletion of alleged account number

Paragraph 274: Plaintiff cites specifics ofAUD with control #

Paragraph 278: Plaintiff cites statute of limitations as per FCRA
Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 9 of 11 Page ID #:422




Paragraph 287, 288: Plaintiff cites reference to public documents

Paragraph 408: Plaintiff cited annual file disclosure as of Oct 2018

Paragraph 410: Plaintiff cites no full file disclosure given

Paragraph 413: Plaintiff cites specifics

AFFIDAVIT:

Paragraph 2: NOT rebutted

Paragraph 5: NOT rebutted
Case 8:19-cv-00302-AG-KES Document 30 Filed 04/19/19 Page 10 of 11 Page ID #:423




                                     •      •


                           X 1 l
        Case
4/19/2019         8:19-cv-00302-AG-KES Document 30- re:Filed
                                             Gmail              04/19/19
                                                        notice of                Page 11 of 11 Page ID #:424
                                                                  date error on .PDF


       :
   ~'~~       ~                                                                               Pritish Vora <pvora2112@gmail.com>



  re: notice of date error on .PDF
  1 message

  Pritish Vora <pvora2112@gmail.com>                                                                    Mon, Mar 25, 2019 at 1:55 PM
  To: "Javadizadeh, Sheereen" <sjavadizadeh@jonesday.com>

    Sheereen,

    Oops. I put both March 22 and March 29th on the .PDF,(the call was on March 22).

    Please disregard the March 29th reference in the .PDF, it was just a typo.

    Regards,

    Pritish




                  Urus-free. www.avg.com




https://mail.google.com/maillu/0?ik=7e3e18734b8~view=pt&search=all8~permthid=thread-a%3Ar1654954280548804838%7Cmsg-a%3Ar44056760539...   1/1
